Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is dated this 11th day of March
2020, to be effective as of the Effective Date as defined in Section 22 below,
by and between Provident Financial Services, Inc., a Delaware corporation (the
“Company”), and Anthony J. Labozzetta (“Executive”). References to the “Bank”
mean Provident Bank, a New Jersey chartered savings bank and wholly owned
subsidiary of the Company. The Company and the Bank are sometimes collectively
referred to as “Employers.”

WHEREAS, Executive is presently the President and Chief Executive Officer of SB
One Bancorp, a New Jersey corporation (“SBBX”), and SB One Bank, a New
Jersey-chartered commercial bank and wholly-owned subsidiary of SBBX; and is a
party to an employment agreement with SBBX and SB One Bank, dated January 20,
2010 (such agreement, the “Prior Agreement”); and

WHEREAS, the Company and SBBX have executed and delivered an Agreement and Plan
of Merger, dated as of March 11, 2020 (the “Merger Agreement”), pursuant to
which SBBX shall merge with and into the Company, with the Company as the
surviving entity (the “Merger”); and

WHEREAS, concurrently with the execution of the Merger Agreement, the parties
desire to enter into this Agreement in order to induce Executive to accept
employment with, and to provide further incentive for Executive to achieve the
financial and performance objectives of, the Employers; and

WHEREAS, this Agreement shall supersede and replace the Prior Agreement as of
the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.

POSITION AND RESPONSIBILITIES

(a) Position. During the Initial Term (as defined in Section 2 below), Executive
agrees to serve as Chief Operating Officer and President of the Company and the
Bank. Subject to and conditioned upon the approval of, and appointment by, the
Board of Directors of the Company, commencing on January 1, 2022 and continuing
during the Renewal Term (as defined in Section 2 below), Executive agrees to
serve as of Chief Executive Officer and President of the Company and the Bank.

(b) Responsibilities. Executive will perform all duties and will have powers
associated with the executive positions set forth in Section 1(a), as directed
by the Board of Directors and as may be set forth in the Bylaws of the Company
and the Bank. In addition, Executive shall be responsible for establishing the
business objectives, policies and strategic plans of the Company and the Bank.
During said period, Executive also agrees to serve, if elected, as an officer
and director of any subsidiary or affiliate of the Bank or the Company without
additional compensation.



--------------------------------------------------------------------------------

2.

TERM

The period of Executive’s employment under this Agreement shall begin as of the
Effective Date and shall continue through December 31, 2021 (the “Initial
Term”). Commencing on January 1, 2022, and continuing at each January 1
thereafter, the Agreement shall renew for an additional year such that the
remaining term shall be twelve (12) full calendar months (each a “Renewal
Term”). The Initial Term and any Renewal Term shall be referred to as the
“Term.”

 

3.

PERFORMANCE OF DUTIES

During the Term, except for periods of absence occasioned by illness, reasonable
vacation periods, and reasonable leaves of absence approved by the Board of the
Company or the Bank (each a “Board,” as appropriate, however, unless otherwise
noted, “Board” shall refer to the Company’s Board), Executive shall devote
substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, including activities and services
related to the organization, operation and management of the Company and the
Bank; provided, however, that, with the approval of the Board of the Company or
the Bank, as evidenced by a resolution of such Board, from time to time,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, business companies or business
organizations, which, in such Board’s judgment, will not present any conflict of
interest with the Bank, or materially affect the performance of Executive’s
duties pursuant to this Agreement.

 

4.

COMPENSATION, BENEFITS AND REIMBURSEMENT

(a) Base Salary. The compensation specified under this Agreement shall
constitute the salary and benefits paid for the duties described in Section 3.
The Company or the Bank shall pay Executive as compensation a salary at an
annual rate not less than $584,119.12 per year (“Base Salary”). Such Base Salary
shall be payable biweekly, or with such other frequency as officers and
employees are generally paid. During the period of this Agreement, Executive’s
Base Salary shall be reviewed at least annually, commencing in January 2021.
Such review may be conducted by a committee designated by the Board (the
“Committee”), and the Board may increase, but not decrease (except a decrease
that is generally applicable to all executive officers), Executive’s Base Salary
(any increased Base Salary shall become the “Base Salary” for purposes of this
Agreement). In addition to the Base Salary provided in this Section 3(a), the
Company or the Bank shall provide Executive at no cost to Executive with all
such other benefits as are provided uniformly to permanent full-time employees
of the Bank. Base Salary shall include any amounts of compensation deferred by
Executive under qualified and nonqualified plans, if any, maintained by the
Company or the Bank.

(b) Bonus and Incentive Compensation. Executive will be entitled to participate
in any incentive compensation and bonus plans or arrangements of Employers. Such
incentive compensation will be paid in cash or stock in accordance with the
terms of such plans or arrangements, or on a discretionary basis by the
Committee. Nothing paid to Executive under any such plans or arrangements will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) Benefit Plans. Executive will be entitled to participate in or receive
benefits under any employee benefit plans including, but not limited to,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, or any other employee benefit plan or arrangement made available by the
Bank or the Company in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

(d) Health, Dental, Life and Disability Coverage. Employers shall provide
Executive with life, medical, dental and disability coverage made available by
Employers to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such coverage.

(e) Vacation and Leave. Executive will be entitled to paid vacation time each
year during the term of this Agreement measured on a calendar year basis, in
accordance with the Bank’s customary practices, as well as sick leave, holidays
and other paid absences in accordance with the Bank’s policies and procedures
for senior executives. Any unused paid time off during an annual period will be
treated in accordance with the Bank’s personnel policies as in effect from time
to time.

(f) Expense Reimbursement. The Company or the Bank shall provide Executive with
an automobile suitable to Executive’s position, and such automobile may be used
by Executive in carrying out his duties under this Agreement, including
commuting between his residence and his principal place of employment, and other
personal use. The Bank or the Company shall reimburse Executive for the cost of
maintenance and servicing such automobile and, for instance, gasoline and oil
for such automobile, and will also reimburse Executive for his ordinary and
necessary business expenses incurred in the performance of his duties under this
Agreement (including but not limited to travel and entertainment expenses) that
are excludible from Executive’s gross income for federal income tax purposes and
for fees for memberships in a country club, and such other clubs and
organizations and such other expenses as Executive and the Board shall mutually
agree are necessary and appropriate for business purposes. Any such
reimbursement shall be made only after presentation to the Company or the Bank
of an itemized account of such expenses in such form as the Company or the Bank
may reasonably require, each such reimbursement payment to be made promptly
following receipt of the itemized account and in any event not later than the
last day of the calendar year following the calendar year in which the expense
was incurred. Executive shall be responsible for the payment of any taxes on
account of his personal use of the automobile, if any, provided by the Bank or
the Company and on account of any other benefit provided herein. The foregoing
provisions for use of an automobile provided by the Bank or the Company and
reimbursement of related expenses shall apply on a calendar year basis; prior to
the beginning of each calendar year, the Bank or the Company may determine to
substitute a cash allowance or other arrangement which it determines to be of
equivalent value for one or more succeeding calendar years or any portion
thereof during the term of this Agreement.

(g) SERP. The Company and the Bank shall honor the terms and conditions of that
certain Supplemental Executive Retirement Agreement, dated as of July 20, 2011
and as it has been amended, by and between SBBX and Executive, in accordance
with its terms (as such terms may be mutually amended between the parties
thereto in accordance with the Merger Agreement, including an amendment to
freeze such agreement as of the Effective Time).

 

3



--------------------------------------------------------------------------------

5.

TERMINATION AND TERMINATION PAY

Executive’s employment under this Agreement may be terminated in the following
circumstances:

(a) Death. Executive’s employment under this Agreement will terminate upon his
death during the Term, in which event the Company’s sole obligation under this
Agreement will be to pay or provide Executive’s estate or beneficiary any
“Standard Termination Entitlements.”

For purposes of this Agreement, “Standard Termination Entitlements” means the
sum: (i) any Base Salary earned through the Executive’s Date of Termination;
(ii) unpaid expense reimbursements (subject to, and in accordance with,
Section 4(f) of this Agreement); (iii) unused paid time off that accrued through
the Date of Termination; (iv) the annual bonus (if any) to which Executive is
entitled under any cash-based annual bonus or performance compensation plan in
effect for the year of the Date of Termination, to be paid at the same time and
on the same terms and conditions (including but not limited to achievement of
performance goals) applicable under the relevant plan; (v) any earned but unpaid
bonus and/or incentive compensation for the year immediately preceding the year
of the Date of Termination; and (vi) any vested benefits the Executive may have
under any employee benefit plan of the Company or the Bank through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such employee benefit plans. Unless otherwise provided by the
applicable employee benefit plan, the Standard Termination Entitlements, if any,
will be paid to Executive (or Executive’s estate or beneficiary) within 30 days
following Executive’s Date of Termination.

(b) Retirement. Executive’s employment under this Agreement will terminate upon
his “Retirement.” Termination of Executive’s employment based on “Retirement”
shall mean termination of Executive’s employment (a) at age 65 or in accordance
with any retirement policy established with Executive’s consent with respect to
him or (b) at such later time as the Company’s Board of Directors or an
authorized committee thereof may determine. Upon termination of Executive upon
Retirement, the Company’s sole obligation under this Agreement is to pay or
provide Executive any Standard Termination Entitlements.

(c) Disability.

 

  (i)

Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and total physical or mental impairment
which qualifies Executive for disability benefits under the applicable long-term
disability plan maintained by the Company, the Bank or any subsidiary or, if no
such plan applies, which would qualify Executive for disability benefits under
the Federal Social Security System, provided, however, that solely to the extent
necessary to satisfy Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), “Disability” shall satisfy the requirements of the
Section 409A of the Code. In the event of termination due to Disability,
Executive will be entitled to disability benefits, if any, provided under a
long-term disability plan sponsored by the Bank, if any.

 

4



--------------------------------------------------------------------------------

  (ii)

In the event of Executive’s Disability, the Company will be entitled to
terminate this Agreement, and Executive will be entitled to: (1) any Standard
Termination Entitlements; and (2), as disability pay, a bi-weekly payment equal
to seventy-five percent of Executive’s bi-weekly rate of Base Salary on the
effective date of such termination. These disability payments shall commence on
the effective date of Executive’s termination and will end on the earlier of
(1) the date Executive returns to the full-time employment with the Bank and the
Company in the same capacity as he was employed prior to his termination for
Disability and pursuant to an employment agreement between Executive and the
Bank or the Company; (2) Executive’s full-time employment by another employer;
(3) Executive attaining the age of 65; or (4) Executive’s death. The disability
pay shall be reduced by the amount, if any, paid to Executive under any plan of
the Bank or the Company providing disability benefits to Executive. In lieu of
the foregoing, in the sole discretion of the Company and the Bank, the Company
or Bank may assist Executive in purchasing a supplemental disability policy
owned by Executive which would provide a disability benefit, when aggregated
with any benefit payable under any plan of the Bank or Company, that would
provide after-tax income equal to fifty percent of Executive’s bi-weekly rate of
Base Salary. In such case, the premiums for the supplemental disability policy
would be fully paid by the Company or the Bank.

 

  (iii)

The Bank or the Company will cause to be continued life, medical, dental and
disability coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Bank and the Company for Executive
prior to his termination for Disability, except to the extent such coverage may
be changed in its application to all Bank employees or not available on an
individual basis to an employee terminated for Disability. This coverage shall
cease upon the earlier of: (i) the date Executive returns to the full-time
employment with the Bank and the Company in the same capacity as he was employed
prior to his termination for Disability and pursuant to an employment agreement
between Executive and the Bank or the Company; (ii) Executive’s full-time
employment by another employer; (iii) Executive attaining the age of 65; or
(iv) Executive’s death.

 

5



--------------------------------------------------------------------------------

(d) Termination for Cause.

 

  (i)

The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time for “Cause.”
In the event Executive’s employment is terminated for Cause, the Company’s sole
obligation will pay or provide to Executive any Standard Termination
Entitlements. Termination for Cause shall mean termination because of, in the
good faith determination of the Board, Executive’s:

 

  (1)

personal dishonesty;

 

  (2)

willful misconduct;

 

  (3)

breach of fiduciary duty involving personal profit;

 

  (4)

intentional failure to perform stated duties;

 

  (5)

material breach of the Company’s or the Bank’s Code of Business Conduct and
Ethics;

 

  (6)

willful violation of any law, rule or regulation (other than traffic violations
or similar offenses), or any violation of a final cease-and-desist order;

 

  (7)

willfully engaging in actions that in the reasonable opinion of the Board will
likely cause substantial financial harm or substantial injury to the business
reputation of the Company or the Bank; or

 

  (8)

material breach of any provision of this Agreement.

 

  (ii)

For purposes of this Section 5(d), in evaluating Executive’s performance,
Executive’s acts or omissions shall be measured against standards generally
prevailing in the savings institution and commercial banking industry. For
purposes of this paragraph, no act or failure to act on the part of Executive
shall be considered “willful” unless done, or omitted to be done, by Executive
not in good faith and without reasonable belief that Executive’s action or
omission was in the best interest of the Bank and the Company. Executive’s
employment shall not be terminated in accordance with this paragraph for any act
or action or failure to act which is undertaken or omitted in accordance with a
resolution of the Board or upon advice of the Company’s counsel.

 

  (iii)

Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless the Company has delivered to Executive a copy of a resolution
duly adopted by the affirmative vote of a majority of the independent Directors
of the Board, at a meeting of the Board called and held for the purpose of
finding that, in the good faith opinion of the Board (after reasonable notice to
Executive and an opportunity for Executive to be heard before the Board),
Executive was guilty of the conduct described above and specifying the
particulars of such conduct.

 

6



--------------------------------------------------------------------------------

(e) Voluntary Termination by Executive. Executive may voluntarily terminate his
employment during the Term upon at least ninety (90) days prior written notice
to the Board. In its discretion, the Board may accelerate Executive’s Date of
Termination. Upon Executive’s voluntary termination, the Company’s sole
obligation under this Agreement will be to pay or provide Executive any Standard
Termination Entitlements. Following his voluntary termination of employment
under this Section 5(e), Executive will be subject to the requirements and
restrictions set forth in Sections 8(a), 8(b) and 8(c) of this Agreement.

(f) Termination Without Cause or With Good Reason.

 

  (i)

The Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”), and Executive may, by written notice to the Board, terminate this
Agreement by resignation upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed, except in the
case of a continuing breach, four calendar months) following an event
constituting “Good Reason, as defined in sub-section 5(f)(v) below. Any
termination of Executive’s employment shall have no effect on or prejudice the
vested rights of Executive under the Employers’ qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing, incentive compensation
plans or equity plans, group life, health (including hospitalization, medical
and major medical), dental, accident and long-term disability insurance plans or
other employee benefit plans or programs, or compensation plans or programs in
which Executive was a participant as of the Date of Termination, unless the
terms of any particular plan or program expressly provide otherwise.

 

  (ii)

In the event of termination under this Section 5(f), Employer shall pay
Executive:

 

  (1)

any Standard Termination Entitlements; and

 

  (2)

as severance pay or liquidated damages, or both, a cash lump sum payment equal
to the Base Salary and bonuses due for longer of: (i) the remaining Term; or
(ii) twelve (12) months following Executive’s Date of Termination. For these
purposes, the “bonuses due for the remaining term of the Agreement” shall be
determined as the greater of one-twelfth of: (x) the average annual cash bonus
paid to Executive with respect to the three completed fiscal years prior to
Executive’s Date of Termination, or (y) the cash bonus paid to Executive with
respect to the last fiscal year ended prior to Executive’s Date of Termination,
multiplied by the number of full calendar months in the longer of the two
periods set forth immediately above in this sub-section.

 

7



--------------------------------------------------------------------------------

  (iii)

Upon the occurrence of a termination Without Cause or for Good Reason, the
Company or the Bank will cause to be continued life, medical, dental and
disability coverage substantially comparable, as reasonably or customarily
available, to the coverage maintained by the Company and the Bank for Executive
prior to his Date of Termination, except to the extent such coverage may be
changed in its application to all Bank and Company employees. Such coverage
shall cease at the end of the longer of: (i) the remaining Term; or (ii) twelve
(12) months following Executive’s Date of Termination. To the extent the Company
or the Bank determines in good faith it is not practicable to provide in-kind
coverage, it shall pay directly to the insurance carrier the premium, or
reimburse Executive for his direct out-of-pocket cost, for comparable coverage
obtained by Executive on his own. Each such reimbursement payment shall be made
promptly on submission of an itemized account of Executive’s reimbursable
expense in such form as the Bank or the Company may reasonably require and in
any event not later than the last day of the calendar year following the
calendar year in which the expense was incurred. Each reimbursement payment
shall include an additional amount calculated by the Bank or the Company in its
reasonable discretion to reflect the aggregate amount of federal, state and
local income and payroll taxes incurred by Executive with respect to the
reimbursement payment.

 

  (iv)

“Good Reason” exists if, without Executive’s express written consent, any of the
following occurs:

 

  (1)

a failure to elect or reelect or to appoint or reappoint Executive as Chief
Operating Officer and President of the Company and the Bank during the Initial
Term or as Chief Executive Officer and President of the Company and the Bank
during the Renewal Term, or to nominate (and as to the Bank, elect) Executive to
the Board of the Company and the Bank, unless consented to by Executive or
resulting from Executive’s refusal to stand for election;

 

  (2)

a material change in Executive’s functions, duties, or responsibilities, which
change would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1 above, to which Executive has not agreed in writing (and any such
material change not agreed to in writing shall be deemed a continuing breach of
this Agreement);

 

  (3)

a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from the Company’s administrative headquarters (unless
such change is closer to Executive’s principal residence at the time of such
relocation);

 

  (4)

a material reduction in Executive’s benefits and perquisites, including Base
Salary (except for any reduction that is part of an employer-wide reduction in
pay or benefits by Employer as part of a good faith, overall reduction or
elimination applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with applicable law));

 

8



--------------------------------------------------------------------------------

  (5)

a liquidation or dissolution of the Company or the Bank other than liquidations
or dissolutions that are caused by reorganizations that do not affect the status
of Executive;

 

  (6)

a material breach of this Agreement by the Employer.

 

  (v)

The payments and benefits under this Section 5(f) shall be paid to Executive or
commence within 14 days following Executive’s Date of Termination, or if later,
following the seventh (7th) day after Executive executes a release of his claims
against Employer, its officers, directors, successors and assigns, in the form
attached to this Agreement (the “Release”). The Release must be executed and
become irrevocable by the 60th day following the Date of Termination, provided
that if the 60-day period spans two (2) calendar years, then, to the extent
necessary to comply with Section 409A of the Code, the payments under this
Section 5(f) will be paid, or commence, in the second calendar year. The
payments due under this Section 5(f) (other than any Standard Termination
Entitlements) are subject to Executive’s execution of the Release.

(g) Termination and Board Membership. To the extent Executive is a member of the
Board of the Company, the Bank or of any of their subsidiaries or affiliates
(including The Provident Bank Charitable Foundation) on the date of termination
of employment with Employer, then immediately upon such termination, Executive’s
service on such board shall terminate and this Agreement shall constitute any
required notice of resignation.

 

6.

CHANGE IN CONTROL

(a) If any of the events described in Section 6(b) hereof constituting a Change
in Control shall have occurred or the Board has determined that a Change in
Control has occurred, Executive shall not be entitled to the benefits provided
under Section 5 of this Agreement upon any termination of employment, but shall
be entitled only to the benefits provided under a separate Change in Control
Agreement.

(b) “Change in Control” shall mean the occurrence of any of the following
events:

(i) consummation of a transaction that results in the reorganization, merger or
consolidation of the Company, with one or more other persons, other than a
transaction following which:

(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and

 

9



--------------------------------------------------------------------------------

(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51 % of the securities entitled to
vote generally in the election of directors of the Company;

(ii) the acquisition of all or substantially all of the assets of the Company or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the shareholders of the Company of any
transaction which would result in such an acquisition;

(iii) a complete liquidation or dissolution of the Company or the Bank, or
approval by the shareholders of the Company of a plan for such liquidation or
dissolution;

(iv) the occurrence of any event if, immediately following such event, members
of the Company’s Board who belong to any of the following groups do not
constitute at least a majority of the Company’s Board:

(A) individuals who were members of the Company’s Board on the Effective Date;
or

(B) individuals who first became members of the Company’s Board after the
Effective Date either:

(I) upon election to serve as a member of the Company’s Board by the affirmative
vote of three-quarters of the members of such Board, or of a nominating
committee thereof, in office at the time of such first election; or

(II) upon election by the shareholders of the Company to serve as a member of
the Company’s Board, but only if nominated for election by the affirmative vote
of three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first nomination; provided that such
individual’s election or nomination did not result from an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents other than by or on behalf of the Company’s Board; or

(v) any event which would be described in Section 6(b)(i), (ii), (iii), (iv), or
(v), if the term “Bank” were substituted for the term “Company” therein and the
term “Bank’s Board” were substituted for the term “Company’s Board” therein. In
no event, however, shall a Change in Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank or a
subsidiary of either of them, by the Company, the Bank, any subsidiary of either
of them, or by any employee benefit plan maintained by any of them. For purposes
of this Section 6, the term “person” shall include the meaning assigned to it
under Sections 13(d)(3) or 14(d) of the Exchange Act.

 

10



--------------------------------------------------------------------------------

7.

NOTICE

(a) Any purported termination by the Bank or the Company for Cause shall be
communicated by Notice of Termination to Executive. For purposes of this
Agreement, a “Notice of Termination” shall mean a written and dated notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated. If, within thirty (30) days after any Notice of Termination for Cause
is given, Executive notifies the Bank or the Company that a dispute exists
concerning the termination, the parties shall promptly proceed to arbitration.
Notwithstanding the pendency of any such dispute, the Bank and the Company may
discontinue to pay Executive compensation until the dispute is finally resolved
in accordance with this Agreement. If it is determined that Executive is
entitled to compensation and benefits under Section 5 of this Agreement, the
payment of such compensation and benefits by the Bank and Company shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid, pending arbitration (at
the prime rate as published in The Wall Street Journal from time to time).

(b) Any other purported termination by the Bank and/or the Company or by
Executive shall be communicated by a Notice of Termination to the other party.
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
The Notice of Termination shall specify the “Date of Termination,” which shall
be not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employers’ termination of
Executive’s employment for Cause, which shall be effective immediately. If
within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the parties shall promptly proceed to
arbitration as provided in Section 17 of this Agreement. Notwithstanding the
pendency of any such dispute, the Bank or the Company shall continue to pay
Executive his Base Salary and other compensation and benefits in effect when the
notice giving rise to the dispute was given (except as to termination of
Executive for Cause). In the event of the voluntary termination by Executive of
his employment, which is disputed by the Bank or the Company, and if it is
determined in arbitration that Executive is not entitled to termination benefits
pursuant to this Agreement, he shall return all cash payments made to him
pending resolution by arbitration, with interest thereon at the prime rate as
published in The Wall Street Journal from time to time if it is determined in
arbitration that Executive’s voluntary termination of employment was not taken
in good faith and not in the reasonable belief that grounds existed for his
voluntary termination.

 

8.

NON-COMPETITION AND POST-TERMINATION OBLIGATIONS

All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with paragraph (a), (b) and (c) of this Section 8.

(a) Information and Assistance. Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank and the Company as may reasonably be
required by the Bank or the Company in connection with any litigation in which
it or any of its subsidiaries or affiliates is, or may become, a party.

 

11



--------------------------------------------------------------------------------

(b) Confidentiality. Executive recognizes and acknowledges that the knowledge of
the business activities and plans for business activities of the Employers and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Employers. Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Employers or affiliates thereof
to any person, firm, corporation, or other entity for any reason or purpose
whatsoever (except for such disclosure as may be required to be provided to the
New Jersey Department of Banking and Insurance, the Federal Deposit Insurance
Corporation, or other bank regulatory agency with jurisdiction over the Bank or
Executive). Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank or the
Company which is otherwise publicly available or which Executive is otherwise
legally required to disclose. In the event of a breach or threatened breach by
Executive of the provisions of this Section 8, the Employers will be entitled to
an injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Employers or affiliates thereof, or from rendering any services to any person,
firm, corporation, other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed. Nothing herein will be
construed as prohibiting the Employers from pursuing any other remedies
available to the Employers for such breach or threatened breach, including the
recovery of damages from Executive.

(c) Non-Solicitation/Non-Compete. Upon any termination of Executive’s employment
hereunder pursuant to Sections 5(e) or 5(f) of this Agreement (other than
following a Change in Control), Executive agrees that he shall not, either
directly or indirectly, take any of the following actions, absent the written
consent of the Company, for a period of one (1) year following such termination;
provided, however, that the restrictions set forth in Section 8(c)(iii) below
shall apply for a six (6) month period following such termination during the
Renewal Term:

(i) solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company or the Bank, or any of their
respective subsidiaries or affiliates, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever;

(ii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company or the
Bank, or any subsidiary or affiliate of the Company or the Bank to terminate an
existing business or commercial relationship with the Company, the Bank or any
subsidiary or affiliate of the Company or the Bank; or

 

12



--------------------------------------------------------------------------------

(iii) become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner, shareholder or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker, wealth management or trust company, or any other entity that competes
with the business of the Company or the Bank, or any of their direct or indirect
subsidiaries or affiliates that has a headquarters or offices in any county in
which the Company or the Bank has an office or has filed an application for
regulatory approval to establish an office (the “Restricted Territory”).
Notwithstanding anything to the contrary herein, Executive shall not be
prohibited from owning up to one percent of the outstanding equity securities of
a corporation that is publicly traded on a national securities exchange or in
the over-the-counter market so long as Executive, other than with respect to
such ownership, shall not engage in any activity with such person that otherwise
would violate this Section 8(c).

(d) Remedy on Breach. The parties hereto agree that money damages would not be
an adequate remedy for any breach of Section 8, and any breach of the terms of
this Section would result in irreparable injury and damage to the Company for
which the Company would not have an adequate remedy at law. Therefore, in the
event of a breach or a threatened breach of this Section 8, the Company, in
addition to any other rights and remedies existing in its favor at law or in
equity, shall be entitled to specific performance or immediate injunctive or
other equitable relief from a Court in order to enforce, or prevent any
violations of, the provisions of Section 8 (without posting a bond or other
security), without having to prove damages. The terms of this Section 8 shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach of this Agreement.

 

9.

SOURCE AND ALLOCATION OF PAYMENTS

All monetary payments and non-monetary benefits provided in this Agreement shall
be timely paid in cash or check, or otherwise provided for, from the general
funds of (a) the Company or (b) to the extent provided under an agreement
between the Company and the Bank governing the allocation of expenses, the Bank,
it being the intent of this Agreement to provide for the aggregate compensation
due to Executive for all services provided by him to the Bank and/or the
Company.

 

10.

EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and/or the Bank or
any predecessor of the Bank and/or the Company and Executive (including the
Prior Agreement), provided, however, that this Agreement shall operate
contemporaneously with and shall not supersede that Side-Letter Agreement and
Change in Control Agreement entered into between the Company and Executive dated
as of the same date as this Agreement, or any successor to such Side-Letter
Agreement and Change in Control Agreement. In addition, this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to him without reference to this Agreement.

 

13



--------------------------------------------------------------------------------

11.

NO ATTACHMENT; BINDING ON SUCCESSORS

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank, the Company and their respective successors and assigns.

 

12.

MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto; provided, however, that this Agreement
shall be subject to amendment in the future in such manner as the Company shall
reasonably deem necessary or appropriate to effect compliance with Section 409A
and the regulations thereunder and to avoid the imposition of penalties and
additional taxes under Section 409A, it being the express intent of the parties
that any such amendment shall not diminish the economic benefit of the Agreement
to Executive on a present value basis.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

13.

MISCELLANEOUS PROVISIONS

(a) The Company’s Board may terminate Executive’s employment at any time, but
any termination, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 5(d) hereinabove.

(b) Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 USC Section 1828(k) and
any regulations promulgated thereunder.

 

14.

SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

14



--------------------------------------------------------------------------------

15.

HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

16.

GOVERNING LAW

This Agreement shall be governed by the laws of the State of Delaware but only
to the extent not superseded by federal law.

 

17.

ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement,
other than a dispute or controversy arising under Section 8 hereof, shall be
settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by the employee within twenty-five
miles of the Company’s administrative headquarters, in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction; provided, however,
that Executive shall be entitled to seek specific performance of his right to be
paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

18.

PAYMENT OF LEGAL FEES

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company or the Bank, provided that the dispute or
interpretation has been settled by Executive and the Company and/or the Bank or
resolved in Executive’s favor. Such payment or reimbursement shall be made no
later than the last day of the calendar year following the calendar year in
which Executive incurs the expense or, if later, within sixty (60) days after
the settlement or resolution that gives rise to Executive’s right to
reimbursement; provided, however, that Executive shall have submitted to the
Company or the Bank documentation supporting such expenses at such time and in
such manner as the Company or the Bank may reasonably require.

 

19.

INDEMNIFICATION

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
Delaware law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Bank or
the Company (whether or not he continues to be a director or officer at the time
of incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board of the Company, as appropriate), provided, however, neither the Bank nor
Company shall be required to indemnify or reimburse Executive for legal expenses
or liabilities incurred in connection with an action, suit or proceeding arising
from any illegal or fraudulent act committed by Executive.

 

15



--------------------------------------------------------------------------------

20.

NOTICE

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

To the Company:

100 Wood Avenue South

Iselin, New Jersey 08830

Attention: General Counsel

To the Bank:

100 Wood Avenue South

Iselin, New Jersey 08830

Attention: General Counsel

To Executive:

Most Recent Address on File with the Company or the Bank

 

21.

INTERNAL REVENUE CODE SECTION 409A

The Employers and Executive acknowledge that each of the payments and benefits
to Executive under this Agreement must either comply with the requirements of
Section 409A and the regulations thereunder or qualify for an exception from
compliance. To that end, the Employers and Executive agree that:

(a) the expense reimbursements described in Section 4(f) and legal fee
reimbursements described in Section 18 are intended to satisfy the requirements
for a “reimbursement plan” described in Treasury Regulation
Section 1.409A-3(i)(l)(iv)(A) and shall be administered to satisfy such
requirements;

(b) the life, medical, dental and disability coverage described in Sections
5(c)(iii) and 5(f)(iii) are intended (A) if furnished in-kind, to be exempt from
compliance with Section 409A as a welfare benefit plan described in Treasury
Regulation Section 1.409A-l(b)(5) and (B) if furnished by reimbursement, to
satisfy the requirements for a “reimbursement or in-kind benefit plan” described
in Treasury Regulation section 1.409A-3(i)(l)(iv)(A) and shall be administered
to satisfy such requirements;

(c) the payments following termination of employment based on “Disability”
described in Section 5(c) are intended to constitute “disability pay” within the
meaning of Treasury Regulation Section 31.3121(v)(2)-l(b)(4)(iv)(C) that is
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-l(a)(5)
and shall be administered to satisfy the requirements for “disability pay”;

 

16



--------------------------------------------------------------------------------

(d) the liability insurance and indemnification provisions of Section 19 are
intended to qualify for exemption from the requirements of Section 409A as an
“indemnification and liability insurance plan” described in Treasury Regulation
Section 1.409A- l(b)(10) and shall be administered to qualify for such
exemption;

(e) the Standard Termination Entitlements payable upon termination of employment
described in Section 5 are intended to be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-l(b)(3) as payments made pursuant to the
Employers’ customary payment timing arrangements;

(f) the welfare benefits provided in kind under this Agreement are intended to
be exempt from Section 409A as welfare benefits pursuant to Treasury Regulation
Section 1.409A-l(b)(5) and/or as benefits not includible in gross income.

All other payments and benefits due to Executive under this Agreement on account
his termination of employment that are not exempt from Section 409A shall not be
paid prior to, and shall, if necessary, be deferred to and paid on the later of
the earliest date on which Executive experiences a separation from service
(within the meaning of Treasury Regulation Section 1.409A-l(h)) and, if
Executive is a specified employee (within the meaning of Treasury Regulation
Section 1.409A-l(i)) on the date of his separation from service, the first day
of the seventh month following his separation from service. All such deferred
amounts shall be deposited in a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Employers with
the approval of Executive (which approval shall not be unreasonably withheld or
delayed), pursuant to a trust agreement, the terms of which are approved by
Executive (which approval shall not be unreasonably withheld or delayed) (the
“Rabbi Trust”), and payments made shall include earnings on the investments made
with the assets of the Rabbi Trust, which investments shall consist of
short-term investment grade fixed income securities or units of interest in
mutual funds or other pooled investment vehicles designed to invest primarily in
such securities.

 

22.

EFFECTIVE DATE AND TERMINATION OF THE PRIOR AGREEMENT

(a) Effective Date. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to the consummation of the Merger, and shall
become effective as of the Effective Time as defined in the Merger Agreement
(which for purposes of this Agreement shall be referred to as the “Effective
Date”). In the event the Merger Agreement is terminated for any reason, or in
the event Executive fails to become an employee of the Company and the Bank as
of the Effective Date, this Agreement shall automatically terminate and become
null and void.

 

17



--------------------------------------------------------------------------------

(b) Termination of Prior Agreement. The Prior Agreement shall remain in full
force and effect until the Effective Date. On the Effective Date, Executive, the
Company and the Bank hereby agree that the Prior Agreement shall be terminated
without any further action of any of the parties hereto or thereto. Executive
hereby acknowledges and agrees that Executive has no contractual rights to any
payments or benefits under the Prior Agreement as of the Effective Date and that
any such payments or benefits shall be payable pursuant to a Settlement
Agreement between Executive, SBBX, SB One Bank, the Company and the Bank dated
March 11, 2020.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officers, and Executive has
signed this Agreement, on the day and date first above written.

 

ATTEST:     PROVIDENT FINANCIAL SERVICES, INC.

/s/ John Kuntz

      By:  

/s/ Christopher Martin

Corporate Secretary         Name: Christopher Martin         Title:   Chairman,
President and Chief Executive Officer WITNESS:     EXECUTIVE

/s/ Vito Giannola

    By:  

/s/ Anthony J. Labozzetta

Vito Giannola       Anthony J. Labozzetta

 

19